                Case 2:21-cv-01217-RSM Document 1-2 Filed 09/07/21 Page 1 of 4




1                                                  FILED
                                           2021 AUG 17 02:08 PM
2                                              KING COUNTY
                                          SUPERIOR COURT CLERK
3                                                 E-FILED
                                          CASE #: 21-2-10906-0 KNT
4

5

6

7                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                             IN AND FOR THE COUNTY OF KING
8

     LUCINDA N. BUREAU,                          )
9
                                                 )
                    Plaintiff,                   ) NO.
10
                                                 )
                                                 ) COMPLAINT
11    vs.
                                                 )
                                                 )
12   LINT VAN LINES, INC., a foreign             )
     corporation, and DANIEL A. COLLIER, and )
13   “JANE DOE” COLLIER, individually and as )
     husband and wife, and the marital community )
14
     composed thereof,
15
                     Defendants.
16

17
            COMES NOW the plaintiff, by and through her attorneys of record, Anderson Law,

18
     PLLC, and for cause of action against the above-named defendants, complains and alleges as

19
     follows:

20                           I. PARTIES, JURISDICTION, AND VENUE

21
            1.1     At all times relevant, plaintiff was a resident of King County, Washington.
22          1.2     At all times relevant, Defendant Lint Van Lines, Inc., was a foreign
23
     corporation licensed to do business in the State of Washington and was doing business in
24
     King County, Washington.
25

      COMPLAINT                                                       Anderson Law, PLLC
      Page 1                                                         8520 182nd Avenue East
                                                                  Bonney Lake, Washington 98391
                                                                         (253) 862-1811
              Case 2:21-cv-01217-RSM Document 1-2 Filed 09/07/21 Page 2 of 4




             1.3     At all times relevant, Defendants Collier were husband and wife, comprising a
1
     marital community under the laws of the State of Washington, and were nonresidents of
2

3    Washington State. All acts complained of herein were done individually and for the benefit

4    of the marital community.

5            1.4     At all times relevant, Defendant Daniel Collier was an employee/agent of

6    Defendant Lint Van Lines, Inc. All acts complained of herein were done while Defendant
7    Collier was in the course and scope of his employment with Defendant Lint Van Lines, Inc.
8
             1.5     All acts complained of herein occurred in King County, Washington.
9
             1.6     Jurisdiction and venue are properly found in King County Superior Court.
10
                                                        II. FACTS
11
             2.1     On or about October 25, 2018, plaintiff and Defendant Daniel Collier were
12
     involved in a motor vehicle collision in King County, Washington.
13
             2.2     Plaintiff was driving a 2014 Honda Civic in the right lane of Central Avenue
14
     North in Kent, Washington. Defendant was driving a semi-truck in the left lane of Central
15

16   Avenue North. Defendant attempted to turn right from the left lane into a parking lot and

17   collided with the vehicle occupied by plaintiff.

18                         III. DUTY, BREACH, AND PROXIMATE CAUSE
19           3.1     At the time of the incident complained of herein, defendant owed duties of care
20
     in the operation of his motor vehicle. These duties included, but were not limited to, the duty
21
     to act reasonably and the duty to follow the rules of the road. These duties were for the safety
22
     and benefit of all motor vehicle occupants, including plaintiff.
23
             3.2     Defendant breached his duties of care when he negligently caused his vehicle
24
     to collide into the vehicle driven by plaintiff.
25

      COMPLAINT                                                         Anderson Law, PLLC
      Page 2                                                           8520 182nd Avenue East
                                                                    Bonney Lake, Washington 98391
                                                                           (253) 862-1811
              Case 2:21-cv-01217-RSM Document 1-2 Filed 09/07/21 Page 3 of 4




             3.3     Defendant’s negligence proximately caused plaintiff’s injuries and damages.
1
             3.4     Defendant Lint Van Lines, Inc. is liable to plaintiff under the doctrines of
2

3    respondeat superior, agency, and/or vicarious liability.

4            3.5     At the time of the incident complained of herein, plaintiff acted reasonably and

5    exercised ordinary care. Accordingly, plaintiff was not comparatively “at fault” for the

6    incident or for the injuries and damages that resulted therefrom.
7            3.6     Defendants are the only “at fault” persons or entities, as that term is defined in
8
     RCW 4.22.015, for the motor vehicle collision. There are no non-party persons or entities
9
     who are at fault for the collision. Therefore, defendants are 100% liable for plaintiff’s injuries
10
     and damages.
11
                                                   IV. DAMAGES
12
             4.1     As a direct and proximate result of defendant’s negligence, plaintiff suffered, and
13
     will continue to suffer, economic and non-economic damages.
14

15           4.2     Plaintiff’s injuries and damages are progressive and ongoing.

16           WHEREFORE, plaintiff prays for judgment to be entered against the defendants herein,
17   and each of them jointly and severally, for such amounts as will reasonably and justly
18   compensate plaintiff for economic and non-economic damages, together with costs, pre-
19   judgment interest, reasonable attorney fees, and for such other and further relief as the Court
20   deems just and proper.
21
     /
22
     //
23

24   ///

25

         COMPLAINT                                                       Anderson Law, PLLC
         Page 3                                                         8520 182nd Avenue East
                                                                     Bonney Lake, Washington 98391
                                                                            (253) 862-1811
          Case 2:21-cv-01217-RSM Document 1-2 Filed 09/07/21 Page 4 of 4




1

2        DATED this 17th day of August, 2021.

3                            ANDERSON LAW, PLLC

4

5
                             By ________________________________
6                              JOSHUA D. ANDERSON, WSBA #40580
                               THOMAS J. KLUSMEYER, WSBA #12363
7                              DAVID GLINDMEYER, WSBA #51286
                               Of Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     COMPLAINT                                         Anderson Law, PLLC
     Page 4                                           8520 182nd Avenue East
                                                   Bonney Lake, Washington 98391
                                                          (253) 862-1811
